Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
A search of the prior art did not find the rollers and sensors arrangement using a control device used to set either of a normal mode, in which a next sheet of the paper is drawn and conveyed by the roller at a switching time point at which a result of the detection by the registration roller switched from the presence to the absence of the paper, and a safe paper feed mode, in which the draw of the paper by the roller is started at a delay time point at which preset delay time has passed since the switching time point, and where the controller is further configured to: at a first time point at which specified time from start of the draw of the paper by the roller to arrival of the paper at the registration sensor has passed, when the result of the detection by the registration sensor is the absence of the paper and a result of the detection by the paper feed sensor is the presence of the paper, stand by for preset standby time from the first time point; and at a second time point at which the standby time has passed, when the result of the detection by the paper feed sensor is the absence of the paper, set the safe paper feed mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art (see Shingai US 7,665,731) did contain adaptive measures to account for incorrect sensor detection due to sheet warpage, however, not in the manner claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653